DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1, 4-5, 8-13, 18-19, 21, 23-24, 26, 31, 34-35 & 37-39 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al. (US 2010/0027383 A1, previously cited).
	Regarding claim 1, Suzuki discloses a device comprising: a cover article, the cover article comprising a substrate having a surface (Table 1, Embodiment  11: sapphire glass substrate; Alternatively, Embodiment 3), and an optical film disposed on the substrate surface forming a coated surface, the optical film comprising a scratch-resistant layer (see Table 1, Embodiment 11: 98 nm SiNx layer; Alternatively, Embodiment 3: 79 nm SiNx) and an optical interference layer disposed between the scratch-resistant layer and the substrate (see Table 1, Embodiment 11: layers between 98 nm SiNx layer and substrate; Alternatively, Embodiment 3: layers between 79 nm SiNx and substrate), the optical interference layer comprises a physical thickness from about 50 nm to about 800 nm (see Table 1, Embodiment 12: these layers have a physical thickness of 220 nm; Alternatively, Embodiment 3: 186 nm), wherein the optical interference layer comprises at least one set of sub-layers, the set of sub-layers comprising a first low refractive index (RI) sub-layer on the substrate surface and a second high refractive index (RI) sub-layer (see Table 1, Embodiment 11: SiNx/SiO2 layer pairs; the current claim language is not seen to require the low RI layer is provided directly on the substrate surface; Alternatively, also shown in Embodiment 3), wherein the first low RI sub-layer comprises a contiguous and 
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the maximum hardness accordingly includes improving the durability and scratch resistance of the device (Suzuki para [0007]: “we learned that scratch resistance improves as hardness rises to a depth of 150 nm from the outside surface…”).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the cover article comprises a maximum hardness of 8 GPa or greater, in order to improve its durability and scratch resistance.

	Regarding claim 5, Suzuki is seen to disclose the cover article comprises a maximum hardness of 10 GPa or greater (Table 1, Embodiment 12: surface hardness of 33,110 N/mm2, corresponding with a hardness of 33.11 GPa). The limitation “as measured by a Berkovich Indenter Hardness Test along indentation depths of about 100 nm or greater” is not been given patentable weight to the extent it recites a method of measuring a maximum hardness in a claim drawn to a device.  
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the maximum hardness accordingly includes improving the durability and scratch resistance of the device (Suzuki para [0007]: “we learned that scratch resistance improves as hardness rises to a depth of 150 nm from the outside surface…”).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the cover article comprises a maximum hardness of 8 GPa or greater, in order to improve its durability and scratch resistance.
	Regarding claim 8, Suzuki discloses the difference between the refractive index of the first low RI sub-layer and the refractive index of the second high RI sub- layer is about 0.01 or greater (Table 1, Embodiment 11: SiO2/SiNx; though not specified, it would be understood by 
	Regarding claim 9, Suzuki discloses the second RI sub-layer comprises a silicon-containing nitride or a silicon-containing oxynitride (Table 1, Embodiment 11: SiNx), and the scratch resistant layer comprises a silicon-containing nitride or a silicon- containing oxynitride (Table 1, Embodiment 11: 98 nm SiNx).  
	Regarding claim 10, Suzuki discloses the second high RI sub-layer comprises at least one of SiUAlvOXNy, Ta205, Nb205, AlN, Si3N4, AlOxNy, SiOxNy, HfO2, TiO2, ZrO2, Y203, A1203, and MoO3 (para [0007]: Si3N4).  
	Regarding claim 11, Suzuki discloses the second high RI sub-layer comprises an optical thickness (n*d) in the range from about 2 nm to about 200 nm where n is the refractive index and d is the physical thickness of the second high RI sub-layer (Table, 1, Embodiment 11: 33nm SiNx, corresponding with an optical thickness within the claimed range).  
	Regarding claim 12, Suzuki discloses the optical interference layer comprises an average light reflection of about 2% or less over the optical wavelength regime (Table 1, Embodiment 11: 0.25%; para [0153]: selected wavelengths in the visual spectrum).  
	Regarding claim 13, Suzuki discloses the substrate comprises a glass selected from the group consisting of soda lime glass, alkali aluminosilicate glass, alkali containing borosilicate glass and alkali aluminoborosilicate glass (para [0056]: soda glass).  	
	Regarding claim 18, Suzuki discloses a device comprising: a cover article, the cover article comprising a substrate having a surface (Table 1, Embodiment  11: sapphire glass substrate), and an optical film disposed on the substrate surface forming a coated surface (Table 1, Embodiment 11), wherein the optical film comprises a scratch-resistant layer (see Table 1, 
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the maximum hardness 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the cover article comprises a maximum hardness of 8 GPa or greater, in order to improve its durability and scratch resistance.
	Regarding claim 19, Suzuki discloses at least one of the sub-layers in the optical interference layer has an optical thickness (n*d) in the range from 2 nm to 200 nm (Table 1, Embodiment 11: at least the 22 nm SiO2 layer corresponds with an optical thickness in this range).  
	Regarding claims 21 & 24 Suzuki discloses the substrate comprises a crystalline substrate (Table 1, Embodiment 12: sapphire glass, which is understood to be crystalline).  
	Regarding claims 23 & 26, Suzuki discloses the device is a smart phone, a mobile phone, a tablet, a computer, or a navigation system (para [0133]: could be used in a cellphone).  
Regarding claim 31, Suzuki discloses the optical film comprises a physical thickness from about 100 nm to about 350 nm (Table 1, Embodiment 3: 347 nm).  
Regarding claim 34, Suzuki discloses a device comprising: a cover article, the cover article comprising a substrate having a surface (Table 1, Embodiment  11: sapphire glass substrate), and an optical film disposed on the substrate surface forming a coated surface, the optical film comprising a scratch-resistant layer (Table 1, Embodiment 11: 98 nm SiNx) and an optical interference layer disposed between the scratch-resistant layer and the substrate (Table 1, Embodiment 11: layers between 98 nm SiNx and substrate), the optical interference layer 
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the maximum hardness accordingly includes improving the durability and scratch resistance of the device (Suzuki para [0007]: “we learned that scratch resistance improves as hardness rises to a depth of 150 nm from the outside surface…”).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the cover 
Regarding claim 35, Suzuki discloses the substrate comprises a crystalline substrate (Table 1, Embodiment 12: sapphire glass, which is understood to be crystalline).  
	Regarding claim 37, Suzuki discloses the device is a smart phone, a mobile phone, a tablet, a computer, or a navigation system (para [0133]: could be used in a cellphone). 
	Regarding claim 38, Suzuki discloses the optical interference layer comprises a physical thickness from about 50 nm to about 450 nm (Table 1, Embodiment 11: 220 nm).  
	Regarding claim 39, Suzuki discloses the optical interference layer comprises a physical thickness from about 50 nm to about 500 nm (Table 1, Embodiment 11: 220 nm).
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of King (US 7,189,456 B2, cited previously)). 
Suzuki and King disclose optical coatings. Therefore, they are analogous art.
Regarding claim 14, Suzuki neither teaches nor suggests the substrate comprises a glass that is chemically strengthened and comprises a compressive stress (CS) layer.
However, King discloses a device comprising a chemically strengthened glass substrate (Col. 19, Lines 21-27: chemical tempering), comprising a compressive stress (CS) layer (the substrate is seen to be a CS layer). Among the benefits of using a chemically strengthened glass includes improving the durability of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the substrate comprises a 
Suzuki and King neither teach nor suggest the CS layer has a surface CS of at least 250 MPa extending within the chemically strengthened glass from a surface of the chemically strengthened glass to a depth of layer (DOL) of at least about 10 µm.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the device accordingly includes further improving the durability of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki and King accordingly, in order to further improve the durability of the device.
Claims 15, 20, 27, 29 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding claim 15, Suzuki discloses a device comprising: a cover article, the cover article comprising a substrate comprising a substrate surface (Table 1, Embodiment  11: sapphire glass substrate), and an optical film disposed on the substrate surface forming a coated surface (Table 1, Embodiment 11), wherein the optical film comprises a scratch-resistant layer (see Table 1, Embodiment 11: 98 nm SiNx layer) and an optical interference layer disposed between the scratch-resistant layer and the substrate (see Table 1, Embodiment 11: layers between 98 nm SiNx layer and substrate), the optical interference layer comprising at least one set of sub-layers, the set of sub-layers comprising a first low refractive index (RI) sub-layer on the substrate surface and a second high refractive index (RI) sub-layer (Table 1, Embodiment 11: SiNx/SiO2 
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the maximum hardness accordingly includes improving the durability and scratch resistance of the device (Suzuki para [0007]: “we learned that scratch resistance improves as hardness rises to a depth of 150 nm from the outside surface…”).

Suzuki neither teaches nor suggests the scratch-resistant layer having a physical thickness from 0.1 microns to 3 microns (Table 1, Embodiment 11: 98 nm SiNx).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the maximum hardness accordingly includes improving the durability and scratch resistance of the device (Suzuki para [0007]: “we learned that scratch resistance improves as hardness rises to a depth of 150 nm from the outside surface…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the scratch-resistant layer has a physical thickness from 0.1 microns to 3 microns, in order to improve its durability and scratch resistance.
Regarding claim 20, Suzuki discloses the scratch-resistant layer and the second high RI sub-layer comprises Si3N4 or SiOxNy (para [0007]: Si3N4).    
Suzuki neither teaches nor suggests the scratch-resistant layer has a physical thickness from 0.1 microns to 3 microns (Table 1, Embodiment 11: 98 nm SiNx).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the scratch-resistant layer has a physical thickness from 0.1 microns to 3 microns, in order to improve its durability and scratch resistance.
Regarding claim 27 Suzuki discloses the substrate comprises a crystalline substrate (Table 1, Embodiment 12: sapphire glass, which is understood to be crystalline).  
	Regarding claim 29, Suzuki discloses the device is a smart phone, a mobile phone, a tablet, a computer, or a navigation system (para [0133]: could be used in a cellphone). 
	Regarding claim 40, Suzuki discloses  the optical film further comprises a capping layer disposed on the scratch-resistant layer, the capping layer comprises a contiguous and uninterrupted sub-layer of SiO2 having a refractive index from about 1.4 to about 1.5, as measured from about 380 nm to about 750 nm (Table 1, Embodiment 11: 85 nm SiO2).
Claims 16-17 & 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as evidenced by Haaland et al. (US 6,172,812 B1, cited previously).
	Regarding claims 16-17, Suzuki neither teaches nor suggests the cover article further comprises a color shift of 2 or less, when viewed at at least one incident illumination angle in the range from about 2 degrees to about 60 degrees from normal incidence under an illuminant comprising CIE A illuminants, CIE B illuminants, CIE C illuminants, CIE D illuminants or CIE F illuminants, and further wherein color shift is determined by the equation ((a*2-a*1)2+(b*2-b*1)2), where a*1 and b*1 are coordinates of the article when viewed at normal incidence and a*2 and 2 are coordinates of the article viewed at the incident illumination angle, and wherein the coordinates of the article when viewed at normal incidence and at the at least one incident illumination angle are both in transmittance or reflectance.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of reducing the color shift as claimed includes ensuring any color change in transmission or reflection is imperceptible (see Haaland Figs. 10-11 & Col. 9, Line 63 – Col. 10, Line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki accordingly, in order to ensure any color change in transmission or reflection is imperceptible.
Regarding claim 32-33, Suzuki neither teaches nor suggests the cover article further comprises a color shift of 2 or less, when viewed at each of the incident illumination angles in the range from about 2 degrees to about 60 degrees from normal incidence under an illuminant comprising CIE A illuminants, CIE B illuminants, CIE C illuminants, CIE D illuminants or CIE F illuminants, and further wherein color shift is determined by the equation ((a*2-a*1)2+(b*2-b*1)2), where a*1 and b*1 are coordinates of the article when viewed at normal incidence and a*2 and b*2 are coordinates of the article viewed at each of the incident illumination angles, and wherein the coordinates of the article when viewed at normal incidence and at each of the incident illumination angles are both in transmittance or reflectance.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of reducing the color shift as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki accordingly, in order to ensure any color change in transmission or reflection is imperceptible.
Claims 22, 25, 28 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Harris et al. (US 2010/0060979 A1, cited previously).
	Suzuki and Harris disclose antireflection coatings. Therefore, they are analogous art.
	Regarding claims 22, 25, 28 & 36, Suzuki neither teaches nor suggests the crystalline substrate comprises a glass ceramic substrate.  
	However, Harris discloses a device comprising a glass ceramic substrate (para [0024]: glass-ceramic material). Among the benefits of this configuration includes improving the durability of the device.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that the crystalline substrate comprises a glass ceramic substrate, as taught by Harris, in order to improve the durability of the device.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.


Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872